Citation Nr: 0815327	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-05 076	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
November 1979 to February 1980.

This appeal to the Board of Veterans Appeals arises from a 
November 2004 rating action that denied service connection 
for cardiovascular disease.

In April 2007, the appellant testified at a hearing before a 
decision review officer at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for 
cardiovascular disease has been accomplished.

2.  The RO denied service connection for cardiovascular 
disease by rating action of August 2002, but the appellant 
did not initiate an appeal from that determination.

3.  Additional evidence received since the August 2002 rating 
action relates to an unestablished fact necessary to 
substantiate the claim for service connection.

4.  Cardiovascular disease was not shown present in service 
or for many years thereafter, and the competent evidence 
establishes no nexus between any such current disability and 
the appellant's military service or any incident thereof, 
including a heart murmur.
 
  


CONCLUSIONS OF LAW

1.  The August 2002 rating action denying service connection 
for cardiovascular disease is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302,  20.1103 (2007).

2.  Since August 2002, new and material evidence to reopen 
the claim for service connection for cardiovascular disease 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for service connection for cardiovascular 
disease are not met. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the appellant has presented 
new and material evidence to reopen the current claim, the 
duty to assist provisions of the VCAA are applicable in the 
instant appeal.  In any event, the Board has determined that 
all notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

A June 2004 pre-rating RO letter informed the appellant of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
service connection on the basis of new and material evidence, 
as well as the underlying claim for service connection on the 
merits.   Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the appellant get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The letter also requested the claimant to furnish 
any evidence that he had in his possession that pertained to 
his claim.  The Board thus finds that this letter satisfies 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2004 document fully meeting the VCAA's notice requirements 
was furnished to the claimant prior to the November 2004 
rating action on appeal.
 
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between military service and that 
disability, the degree of disability, and the effective date 
pertaining thereto).  In this case, the Board finds that 
proper notice was furnished to the appellant in a March 2006 
RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and extensive 
post-service private medical records.  A transcript of the 
appellant's April 2007 RO hearing testimony has been 
considered in adjudicating this appeal.  The claimant was 
afforded a comprehensive VA examination in January 2008.   

Significantly, the appellant has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  See Wagner v. Principi, 370 F.3d 1089, 1097 
(Fed. Cir. 2004). 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2007).

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R.                § 
3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski,  1 
Vet.       App. 292, 297 (1991).  Accordingly, a lasting 
worsening of the condition - i.e., a worsening that existed 
not only at the time of separation, but one that still exists 
currently - is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

The RO previously considered and denied the claim for service 
connection for cardiovascular disease in August 2002.  The 
evidence considered at that time included the service medical 
records, and post-service private medical records which 
showed current cardiovascular disease, but contained no 
medical opinion indicating a nexus between any inservice 
cardiovascular symptoms and currently-diagnosed 
cardiovascular disease.

On that record, the RO by rating action of August 2002 denied 
service connection for cardiovascular disease.  The appellant 
was notified of the denial by letter the same month, but he 
did not initiate an appeal.  As such, that rating action is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in May 
2004.  With respect to attempts to reopen previously-denied 
claims, 38 C.F.R. § 3.156(a) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, the claim to reopen fails on that basis and the 
inquiry ends.  38 C.F.R. § 3.156.  If the evidence is 
determined to be both new and material, the VA must reopen 
the claim and evaluate the merits after ensuring that the 
duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the August 2002 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

By rating action of November 2004, the RO reopened the claim 
for service connection for cardiovascular disease on the 
basis of new and material evidence, but denied service 
connection on the merits after a de novo review of the entire 
evidence of record.  Considering the record in light of the 
above, the Board concurs that the additional evidence added 
to the record since the RO's prior final August 2002 denial 
constitutes new and material evidence to reopen the claim for 
service connection for cardiovascular disease, in that it 
relates to an unestablished fact necessary to substantiate 
the claim: the appellant has presented sworn hearing 
testimony about his inservice and post-service cardiovascular 
symptoms, and a VA examination contains a medical opinion as 
to a nexus between the current cardiovascular disease and 
those inservice symptoms.  As new and material evidence has 
been received, the Board finds that the criteria for 
reopening the claim for service connection for cardiovascular 
disease are met.
 
However, after a de novo review of the entire evidence of 
record, both old and new, the Board finds that service 
connection for cardiovascular disease on the merits is not 
warranted, inasmuch as the collective record does not support 
a grant of that benefit.

The service medical records show that a grade II-II/VI 
holosystolic heart murmur with radiation into the axilla was 
shown on early September 1978 enlistment examination.  A 
cardiac consultation in late September noted that the 
claimant had no cardiovascular symptoms except for a burning 
type of substernal chest pain radiating to the neck that was 
unrelated to exertion.  A history of a heart murmur since 
birth was noted.  The impression was mitral insufficiency of 
undetermined etiology, asymptomatic except for atypical chest 
pain, rule out prolapse.  An electrocardiogram (EKG) was 
within normal limits.  An October 1978 echocardiogram (ECG) 
was normal, without mitral valve prolapse.  The impression 
was mitral insufficiency.

A cardiac consultation on September 1979 enlistment 
examination noted no chest pain, shortness of breath, edema, 
syncope, arrhythmia, exercise intolerance, or current heart 
murmur at rest or with exercise.  The impression was no 
current evidence of valvular disease, and the appellant was 
found fit for military duty.

Cardiac consultation during December 1979 hospitalization 
noted the appellant's history of the onset of dull chest 
pain, shortness of  breath, dyspnea on exertion, and pain in 
the arms and legs after running a short distance during 
physical training.  Examination showed a grade II/VI non-
radiating systolic ejection murmur.  The assessment was 
probable mitral regurgitation, and the appellant was returned 
to duty.  The final diagnosis was costochondritis.

February 1980 separation examination showed a grade II 
systolic heart murmur.  An ECG was within normal limits, 
without evidence of mitral valve prolapse or idiopathic 
hypertrophic subaortic stenosis.  A physician opined that the 
appellant had a heart murmur of mitral valve regurgitation, 
which was a functional rather than organic problem that was 
not incapacitating, and did not render him unfit for military 
service.

Post service, in November 2001 the appellant was seen at St. 
Louis ConnectCare with a history of chest tightness since the 
summer, when mowing the lawn.  He also complained of 
shortness of breath with walking.  The impression was almost 
typical angina.  When subsequently seen for follow up in 
December, the assessment was angina/coronary artery disease 
(CAD).  After a mid-January 2002 cardiolite scan, the 
impression was mild ischemia.  In late January, the 
assessment was cardiovascular disease/angina.  The assessment 
of CAD was continued after follow-up evaluations in February 
and May.  However, there was no history relating the 
cardiovascular disease first manifested over 21 years post 
service to military service or any incident thereof.

At the April 2007 RO hearing, the appellant testified that 
his physical training during military service aggravated his 
heart murmur and caused his current cardiovascular disease.

On January 2008 VA cardiovascular examination, the examiner 
reviewed the claims folder including the service medical 
records and the appellant's medical history indicating heart 
trouble prior to service, and noted that he was seen on 
several occasions for complaints of chest pain and a heart 
murmur.  The examiner stated that there was no documentation 
in the record to support the appellant's claim that he had a 
heart attack during military service.  Current examination 
showed a very distinct heart murmur, "most likely mitral 
valve 2/3."  An EKG showed normal sinus rhythm, and an ECG 
showed a left ventricular ejection fraction of 60%, which was 
within normal limits, as well as moderate to severe mitral 
regurgitation.  The diagnosis was moderate to severe mitral 
valve regurgitation with a normal left ventricular ejection 
fraction of 60%.  The examiner opined that the appellant's 
mitral valve regurgitation pre-existed his military service 
and was not secondary to military service, and that, given 
the current finding of a normal ejection fraction, it was not 
likely that military service was the cause for any increase 
in his heart problems.  Moreover, the examiner opined that it 
was not likely that mitral regurgitation would be the cause 
for a heart attack.

The aforementioned evidence reveals that the appellant's 
cardiovascular disease was first manifested many years post 
service, and that the competent and persuasive evidence does 
not establish a nexus between that disability and his 
military service or any incident thereof.  The sole medical 
opinion of record, the 2008 VA opinion, establishes that the 
appellant's current cardiovascular disease was not caused or 
aggravated by his military service or any incident thereof, 
including a heart murmur.  The Board accords great probative 
value to the VA medical opinion, inasmuch as it was based on 
the examiner's thorough review of the claimant's documented 
military and medical history, and current comprehensive 
examination of the appellant, and the appellant has submitted 
no medical opinion to the contrary.  Under the circumstances, 
the Board finds no basis upon which to grant service 
connection for cardiovascular disease on the merits.    

In addition to the medical evidence, the Board has considered 
the appellant's assertions and hearing testimony; however, 
such do not provide any basis for allowance of the claim.  
While the appellant may believe that he currently has 
cardiovascular disease that is related to his military 
service, there is no medical support for such contention.  
The appellant is competent to offer evidence as to facts 
within his personal knowledge, such as his own symptoms, but 
medical questions of diagnosis and etiology are only within 
the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without 
the appropriate medical training or expertise, the appellant 
simply is not competent to render an opinion on such a 
medical matter.  See Bostain v. West,     11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his assertions 
in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for cardiovascular disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for cardiovascular disease is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


